Citation Nr: 9924975	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Propriety of the reduction of the disability evaluation 
for residuals of shell fragment wound to the right neck and 
posterior right shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The Board of Veterans' Appeals' (Board) notes that the issues 
on appeal stem from a rating decision in May 1990 in which 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana granted 
service-connection for PTSD evaluated at 30 percent and 
reduced the 20 percent evaluation in effect for residuals of 
shell fragment wound to the right neck and posterior right 
shoulder since November 23, 1982 to 10 percent disabling 
effective August 15, 1989.  Significantly, the overall effect 
of the rating action in May 1990 actually resulted in an 
increased combined service connected rating from 30 percent 
to 40 percent.  The Board notes that since the M&ROC rating 
action in May 1990 did not result in the reduction or 
discontinuance of compensation payments being made, the 
provisions of 38 C.F.R. § 3.105(e) were not for application 
with respect to the rating reduction of the service-connected 
residuals of shell fragment wound to the right neck and 
posterior right shoulder at that time.

A notice of disagreement was received in March 1990 and a 
statement of the case was issued in June 1990.  During the 
course of the appeal the M&ROC denied service connection for 
degenerative joint disease with herniated disc of the 
cervical spine which was timely appealed.

In August 1993, the Board remanded the issues of entitlement 
to service connection for a cervical spine disability and 
entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling and entitlement to 
restoration of a 20 percent evaluation, or an evaluation in 
excess of 20 percent for residuals of shell fragment wound to 
the right neck and posterior right shoulder.




During the development of the veteran's claims the M&ROC 
granted service-connection for degenerative joint disease of 
C4-5, residuals of diskectomy C5-6 and C-7, evaluated as 40 
percent disabling.  The remaining issues on appeal were 
denied.  Since service-connection was granted for the 
veteran's claimed cervical spine disability it represented 
the maximum benefit sought and that issue was withdrawn from 
appellate review.  

The Board recognizes from the argument submitted by the 
veteran's representative that the veteran is raising issues 
of entitlement to increased evaluations for service-connected 
residuals of shell fragment wounds of the left lumbar area, 
right leg and thigh and left leg.  As such matters are not 
inextricably intertwined with the certified issues on appeal 
they are referred to the M&ROC for formal adjudicatory 
action.

The record shows that in a rating decision of May 1998 the 
M&ROC granted entitlement to total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issues as the Board's medical conclusions must be supported 
by medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)

Importantly, the Board recognizes that approximately five 
years have passed since the veteran was last afforded 
pertinent VA neurologic, orthopedic and psychiatric 
evaluations in connection with his pertinent claims that were 
undertaken in response to the Board's remand of August 1993.

In order to afford the veteran every equitable consideration, 
the M&ROC should provide him with special VA orthopedic and 
neurologic evaluations in order to determine the current 
nature, extent and degree of severity of service-connected 
residuals of a shell fragment wound to the right neck and 
posterior right shoulder.  He should also be afforded an 
examination by a specialist in psychiatry in order to 
determine the current extent and degree of severity of his 
service-connected PTSD.

Importantly, the Board notes that during the course of the 
development of the veteran's claims, the VA Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disabilities.  61 Fed. Reg. 52695 (1996) (codified at 38 
C.F.R. §§ 4.125- 4.130).  Moreover, the regulations 
pertaining to muscle injuries were revised in June 1997, 
effective July 3, 1997.  62 Fed. Reg. 20235-30240 (1997).  
Where the law or regulations change while the case is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the Board 
may not apply the new rating criteria prior to the effective 
date of the liberalizing legislation.  Neither consideration 
nor notice of these changes was reflected in any statement of 
the case or supplemental statement of the case provided to 
the veteran.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the M&ROC for the following development:

1.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who have treated him for his PTSD and 
shell fragment wound residuals of the 
right neck and posterior right shoulder 
during the preceding five year period.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be scheduled for 
the appropriate VA examinations by 
specialists in neurology and orthopedics 
to determine the nature, extent and 
degree of severity of shell fragment 
wound residuals of the right neck and 
posterior right shoulder including 
identification of any muscle and or nerve 
involvement with associated 
manifestations and severity of any 
associated functional impairment of the 
neck and right shoulder as opposed to 
manifestations associated with his 
service-connected cervical spine 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examiners must 
annotate the examination reports in this 
regard.  

The examiners should identify any 
associated muscle injury and muscle loss 
stemming from shell fragment wounds in 
service.  Any further indicated special 
studies should be conducted, and all 
findings should be reported in detail.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The veteran should be afforded a VA 
examination by a specialist in psychiatry 
in order to determine the nature, extent 
and degree of severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  During 
the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the M&ROC should 
readjudicate the issues on appeal with 
application of those criteria more 
favorable to the veteran.  The M&ROC 
should also consider the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).   The M&ROC should document its 
consideration of the applicability of the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











